 



Exhibit 10.26

Non-Employee Director Compensation Program

     The following is a summary of the compensation arrangements for Orbital’s
non-employee directors effective January 1, 2005:

Annual Retainers and Meeting Fees*:



  •   Annual retainer of $28,000   •   Annual retainer of $10,000 for the lead
independent director   •   Annual retainer of $5,000 for the chairperson of each
standing committee for up to one standing committee per year   •   Annual
retainer of $1,000 for each non-chair member of each standing committee for up
to two standing committees per year   •   $1,000 for each Board meeting attended
in person in excess of five meetings per year   •   $1,000 for each committee
meeting attended in person   •   A pro-rated amount up to $1,000 for each Board
or committee meeting held telephonically based on the length of such meeting

*The annual retainers and meeting fees are payable in cash or shares of
restricted common stock at the non-employee director’s election. The restricted
common stock grants have a two-year vesting term.

Stock Purchase Matching Program:

  •   Matching a non-employee director’s purchase of up to $10,000 worth of
common stock in the open market in a calendar year with a grant of restricted
common stock that vests in its entirety two years from the date of grant.

Annual Stock Option Grant:

  •   Under Orbital’s 1997 Stock Option and Incentive Plan, on the first
business day in January, each non-employee director receives an automatic annual
grant of 5,000 options to purchase common stock at an exercise price equal to
the fair market value on the date of grant. All of the option grants vest in
their entirety one year from the date of grant.

